By petition for rehearing relators contend that the holding of the Court in the original opinion *Page 117 
was too broad; that if that ruling stands it will in all probability deprive relators of ever being able to enforce their constitutional rights to a tax levy, in that hereafter the Board of Trustees can purposely refuse to make the estimate required by the statute as a condition precedent to the tax levy, so that before a tax levy can be obtained by mandamus, the time for opening the books for collection of taxes will have elapsed, thereby defeating the writ under the principles stated in the original opinion.
In this case no such default appeared. The principles stated in the original opinion are particularly applicable only to that kind of a case, and the opinion, as in any case decided here, should be limited to the character of case that was before the Court. Smitz v. Wright, 64 Fla. 485,60 Sou. Rep. 225.
The rule is well settled that officers required to perform a duty for the benefit of holders of public securities can not by their own neglects and defaults defeat the granting of relief when seasonably applied for, and to that rule we still adhere. Board of Comm'rs of LaFayette County v. Hadley, 63 Fla. 90,59 Sou. Rep. 14; State ex rel. Berkemeyer v. Gaines, Assessor,100 Fla. 1372, 131 Sou. Rep. 115.
Rehearing denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.